DETAILED ACTION
	This is the second office action for US Application 16/610,858 for a Motion Guiding Device and Groove Shield Unit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a motion guide device comprising a base member with a guiding groove, a movable member movably disposed along the guiding groove, a pair of side covers defining an opening of the guiding groove therebetween, and a slide fastener comprising a pair of fastener stringers held by the side covers and the pair of sliders attached to opposite ends of the movable member in a movable direction, wherein each of the pair of fastener stringers comprises a fastener tape covering the opening of the guiding groove, and a fastener element provided to the fastener tape and connected with the pair of sliders, and each of the pair of side covers comprising a cover body piece engaged with the fastener tap and a fixing piece extending from the cover body piece and fixed to the base member, the cover body piece comprising a support body projection projecting from a surface of the cover body piece..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632